Exhibit 10.17

 

Second Priority Mortgage of Shares

 

in

 

Seagate Technology International

 

 

1 March 2010

 

 

Seagate HDD Cayman

 

(as Mortgagor)

 

and

 

Wells Fargo Bank, National Association

 

(as Mortgagee)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CLAUSE

 

 

 

PAGE

 

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

 

2.

 

REPRESENTATION AND WARRANTIES

 

5

 

 

 

 

 

3.

 

COVENANT TO PAY

 

7

 

 

 

 

 

4.

 

SECURITY

 

7

 

 

 

 

 

5.

 

RIGHTS IN RESPECT OF MORTGAGED PROPERTY

 

8

 

 

 

 

 

6.

 

PRESERVATION OF SECURITY

 

9

 

 

 

 

 

7.

 

ENFORCEMENT OF SECURITY

 

12

 

 

 

 

 

8.

 

APPOINTMENT OF A RECEIVER

 

13

 

 

 

 

 

9.

 

POWERS OF A RECEIVER

 

14

 

 

 

 

 

10.

 

FURTHER ASSURANCES

 

14

 

 

 

 

 

11.

 

INDEMNITIES

 

15

 

 

 

 

 

12.

 

POWER OF ATTORNEY

 

16

 

 

 

 

 

13.

 

EXPENSES

 

17

 

 

 

 

 

14.

 

RELEASE

 

17

 

 

 

 

 

15.

 

NOTICES

 

18

 

 

 

 

 

16.

 

ASSIGNMENTS

 

18

 

 

 

 

 

17.

 

COLLATERAL AGENT

 

18

 

 

 

 

 

18.

 

SET-OFF

 

18

 

 

 

 

 

19.

 

SUBSEQUENT SECURITY INTERESTS

 

18

 

 

 

 

 

20.

 

MISCELLANEOUS

 

19

 

 

 

 

 

21.

 

RELEASE OF EXISTING SECURITY OVER THE MORTGAGED PROPERTY

 

19

 

 

 

 

 

22.

 

LAW AND JURISDICTION

 

20

 

 

 

 

 

23.

 

INTERCREDITOR AGREEMENT

 

20

 

 

 

 

 

SCHEDULE 1

 

23

 

 

 

SCHEDULE 2

 

25

 

 

 

SCHEDULE 3

 

27

 

i

--------------------------------------------------------------------------------


 

THIS EQUITABLE SHARE MORTGAGE is made on 1 March 2010

 

BETWEEN

 

(1)                                SEAGATE HDD CAYMAN, an exempted company with
limited liability incorporated under the laws of the Cayman Islands with company
number 237305 and having its registered office at P.O. Box 309, Ugland House,
George Town, Grand Cayman KY1-1104, Cayman Islands (the “Mortgagor”); and

 

(2)                                WELLS FARGO BANK, NATIONAL ASSOCIATION, a
company established under the laws of the United States of America as Collateral
Agent and trustee for and on behalf of the Secured Parties (the “Collateral
Agent” or “Mortgagee”).

 

WHEREAS

 

(A)                            Pursuant to the Indenture, Seagate Technology
International, an exempted company with limited liability incorporated under the
laws of the Cayman Islands, as Issuer (the “Issuer”) issued USD430,000,000 in
aggregate principal amount of 10.00% Senior Secured Second-Priority Notes due
2014 (the “Notes”)  guaranteed by Seagate Technology HDD Holdings as Guarantor.

 

(B)                              The Mortgagor holds legal and beneficial title
to the entire issued capital of the Company, currently 6,441 fully paid Class A
shares of US$1.00 par value (the “Initial Shares”).

 

(C)                              In order to secure the Obligations of Seagate
Technology HDD Holdings under the Note Guaranty, the Indenture and the Notes,
the Mortgagor has agreed to grant security over the Mortgaged Shares in favour
of the Collateral Agent for the benefit of the Secured Parties in respect of the
Secured Obligations.

 

(D)                             The Security Interests granted hereunder in
respect of the Mortgaged Shares are subject to the terms, conditions and
provisions of the Intercreditor Agreement in all respects.

 

NOW THIS MORTGAGE WITNESSETH

 

1.                                    DEFINITIONS AND INTERPRETATION

 

1.1                               In this Mortgage, unless the context otherwise
requires, words and expressions which are capitalised but not defined herein
(including in the recitals hereto) shall have the same meanings as are given to
them in the Indenture.  In addition, the following definitions shall apply:

 

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

 

“Company” means Seagate Technology International, an exempted company with
limited liability incorporated under the laws of the Cayman Islands with a
company number 20423 and having its registered office at P.O. Box 309, Ugland
House, George Town, Grand Cayman KY1-1104, Cayman Islands;

 

“Event of Default” means the occurrence of an Event of Default as defined in the
Indenture and/or the failure by the Mortgagor to observe or perform any covenant
or agreement contained in this Mortgage or any default in the payment of any of
the Secured Obligations;

 

“First Priority Obligation” has the meaning given to it in the Intercreditor
Agreement;

 

“First Priority Secured Party” means JPMorgan Chase Bank, N.A. as administrative
agent under the Senior Credit Facility or any other administrative agent under a
Senior Credit Facility that is a First Priority Obligation;

 

2

--------------------------------------------------------------------------------


 

“First Priority Share Mortgage” means the Equitable Share Mortgage dated 1
March 2010 between the Mortgagor and the First Priority Secured Party as varied
from time to time;

 

“gross negligence” shall be interpreted according to the laws of the State of
New York, United States of America;

 

“Guarantor” means each of Seagate Technology, Seagate Technology HDD Holdings,
the Company and certain other subsidiaries of Seagate Technology, all of which
entities have guaranteed the Notes under the Indenture;

 

“Indenture” means the Indenture dated as of 1 May 2009 and made among the
Issuer, Seagate Technology, Wells Fargo Bank, N.A. as trustee and the other
guarantors party thereto as varied from time to time;

 

“Indenture Documents” has the meaning given to it in the U.S. Security
Agreement;

 

“Intercreditor Agreement” means the Intercreditor Agreement dated 1 May 2009
among the Collateral Agent, JPMorgan Chase Bank, N.A., Seagate Technology HDD
Holdings, the Issuer and the other parties thereto as varied from time to time;

 

“Mortgage” means this share mortgage;

 

“Mortgaged Property” means the Mortgaged Shares and all rights, benefits and
advantages now or at any time in the future deriving from or incidental to any
of the Mortgaged Shares including:

 

(a)                                all dividends or other distributions (whether
in cash, securities or other property), interest and other income paid or
payable in relation to any Mortgaged Shares;

 

(b)                               all shares, securities, rights, monies or
other property whether certificated or uncertificated accruing, offered or
issued at any time by way of redemption, conversion, exchange, substitution,
preference, option, bonus issue or otherwise in respect of any Mortgaged Shares
(including but not limited to proceeds of sale); and

 

(c)                                all certificates or other evidence of title
to any of the Mortgaged Shares now and from time to time hereafter deposited
with the Collateral Agent;

 

“Mortgaged Shares” means:

 

(a)                                the Initial Shares;

 

(b)                               any shares acquired in respect of Mortgaged
Shares by reason of a stock split, stock dividend, reclassification or
otherwise; and

 

(c)                                all other shares in the Company from time to
time legally or beneficially owned by the Mortgagor;

 

“Note Guaranty” means the guaranty of the Notes by the Mortgagor as Guarantor
pursuant to the Indenture as varied from time to time;

 

“Other Guarantor” means any of the Guarantors other than the Mortgagor;

 

“Original Share Mortgage” has the meaning given to that term in Clause 21 of
this Mortgage;

 

“Parties” means the parties to this Mortgage;

 

[Signature Page to Second Priority Mortgage of Shares in Seagate Technology
International]

 

3

--------------------------------------------------------------------------------


 

“Register of Charges” means the register of charges of the Mortgagor maintained
by the Mortgagor in accordance with Section 54 of the Companies Law;

 

“Register of Members” means the register of members of the Company maintained by
the Company in accordance with the Companies Law;

 

“Secured Obligations” has the meaning given to it in the U.S. Security
Agreement;

 

“Secured Party” or “Secured Parties” has the meaning given to it in the U.S.
Security Agreement;

 

“Security Interest” means:

 

(a)                                a mortgage, charge, pledge, lien, assignment
by way of security or other encumbrance or security arrangement (including any
hold back or “flawed asset” arrangement) securing any obligation of any person;

 

(b)                               any arrangement under which money or claims
to, or the benefit of, a bank or other account may be applied, set off or made
subject to a combination of accounts so as to effect discharge of any sum owed
or payable to any person;

 

(c)                                any other type of arrangement having a
similar effect; or

 

(d)                               agreements to create the foregoing;

 

“Security Period” means the period commencing on the date of execution of this
Mortgage and terminating on the date when all the Secured Obligations have been
discharged in full;

 

“Share Purchase Agreement” means the share purchase agreement dated 1 March 2010
between Seagate Technology HDD Holdings and the Mortgagor; and

 

“U.S. Security Agreement” means the Second Lien U.S. Security Agreement among
Seagate Technology, the Issuer and each of the subsidiaries listed in Schedule I
thereto and the Collateral Agent and supplemented by Seagate Technology plc and
the Mortgagor on or about the date hereof and as further varied from time to
time.

 

1.2                               In construing this Mortgage (including the
recitals), unless otherwise specified:

 

(a)                                references to any Party shall be construed so
as to include that Party’s respective successors in title, permitted assigns and
permitted transferees;

 

(b)                               “including” and “in particular” shall not be
construed restrictively but shall mean respectively “including, without
prejudice to the generality of the foregoing” and “including, without
limitation”, and “in particular, but without prejudice to the generality of the
foregoing”;

 

(c)                                references to a “person” shall be construed
so as to include any individual, firm, company or other body corporate,
government, state or agency of a state, local or municipal authority or
government body or any joint venture, association or partnership (whether or not
having separate legal personality); and in each case, its successors and assigns
and persons deriving title under or through it, in whole or in part, and any
person which replaces any party to any document in its respective role
thereunder, whether by assuming the rights and obligations of the party being
replaced or whether by executing a document in or substantially in the form of
the document it replaces;

 

4

--------------------------------------------------------------------------------


 

(d)                               “variation” includes any variation, amendment,
accession, novation, restatement, modification, assignment, transfer,
supplement, extension, deletion or replacement however effected and “vary” and
“varied” shall be construed accordingly;

 

(e)                                “writing” includes facsimile transmission
legibly received except in relation to any certificate, notice or other document
which is expressly required by this Mortgage to be signed and “written” has a
corresponding meaning;

 

(f)                                  references to the “consent” of the
Collateral Agent shall be construed as the consent of the Collateral Agent
acting in its absolute discretion;

 

(g)                               subject to Clause 20.3, references to this
Mortgage or to any other document include references to this Mortgage or such
other document as varied in any manner from time to time, even if changes are
made to:

 

(i)                                   the composition of the parties to this
Mortgage or such other document or to the nature or amount (including any
increase) of any facilities made available under such other document; or

 

(ii)                                the nature or extent of any obligations
under such other document;

 

(h)                               references to uncertificated shares are to
shares the title to which can be transferred by means of an electronic or other
entry and references to certificated shares are to shares which are not
uncertificated shares;

 

(i)                                   references to the singular shall include
the plural and vice versa and references to the masculine shall include the
feminine or neuter and vice versa;

 

(j)                                   references to clauses and schedules are to
clauses of, and schedules to, this Mortgage;

 

(k)                                references to any statute or statutory
provision shall be construed as a reference to the same as it may have been, or
may from time to time be amended, modified or re-enacted;

 

(l)                                   headings and titles are for convenience
only and do not affect the interpretation of this Mortgage;

 

(m)                             an Event of Default is “continuing” if it has
not been remedied or waived; and

 

(n)                               this Mortgage is a “Security Agreement” under
the terms of the Indenture.

 

2.                                    REPRESENTATION AND WARRANTIES

 

2.1                               The Mortgagor hereby represents and warrants
to the Collateral Agent and each Secured Party on the date of this Mortgage
that:

 

(a)                                the Mortgagor is the sole legal and
beneficial owner of the Mortgaged Property free from any Security Interest
(other than that created by the First Priority Share Mortgage and this Mortgage)
or other interest and any options or rights of pre-emption;

 

(b)                               the Mortgaged Shares represent 100%
(one hundred percent) of the issued shares of the Company;

 

(c)                                any Mortgaged Shares are, or will be when
mortgaged and charged, duly authorised, validly issued, fully paid,
non-assessable, freely transferable and constitute shares in the

 

5

--------------------------------------------------------------------------------


 

capital of a Cayman Islands exempted company.  To the extent they are in
existence there are no moneys or liabilities outstanding or payable in respect
of any such shares nor will there be any and they have not been redeemed nor
cancelled in any way nor will they be;

 

(d)                               no person has or is entitled to any
conditional or unconditional option, warrant or other right to subscribe for,
purchase or otherwise acquire any issued or unissued shares, or any interest in
shares, in the capital of the Company;

 

(e)                                the Mortgaged Shares are not issued with any
preferred, deferred or other special rights or restrictions whether in regard to
dividends, voting, return of any amount paid on account of shares or otherwise
which are not expressly set out in the memorandum and articles of association of
the Company;

 

(f)                                  there are no covenants, agreements,
conditions, interest, rights or other matters whatsoever which adversely affect
the Mortgaged Property;

 

(g)                               the Mortgagor has not received any notice of
an adverse claim by any person in respect of the ownership of the Mortgaged
Property or any interest in the Mortgaged Property;

 

(h)                               the Mortgagor has full power and authority to:

 

(i)                                   execute and deliver this Mortgage and the
other Indenture Documents to which it is a party;

 

(ii)                                be the legal and beneficial owner of the
Mortgaged Property; and

 

(iii)                             comply with the provisions of, and perform all
its obligations under this Mortgage and the other Indenture Documents to which
it is a party;

 

(i)                                   it is able to pay its debts as they fall
due and it has not taken any action nor have any steps been taken or legal
proceedings been started or threatened in writing against it for:

 

(i)                                   winding up, dissolution or reorganisation;

 

(ii)                                the enforcement of any Security Interest
over its assets; or

 

(iii)                             the appointment of a liquidator, receiver,
administrative receiver, administrator, trustee or similar officer of it or of
any or all of its assets;

 

(j)                                   it is not in breach (nor would be in
breach with the giving of notice, passing of time, or satisfaction of any other
condition) or in default under any deed, instrument or any agreement to which it
is a party or which is binding on it or any of its assets;

 

(k)                                it has not taken any action whereby the
rights attaching to the Mortgaged Property are altered or diluted save to the
extent such alteration or dilution is expressly permitted under this Mortgage or
any other Indenture Document; and

 

(l)                                   this Mortgage is effective to create a
valid and enforceable second priority equitable mortgage and second priority
fixed charge upon the Mortgaged Property in favour of the Collateral Agent
ranking in priority to any claims by any liquidator (or similar officer) or
creditor of the Mortgagor other than the parties secured by the First Priority
Share Mortgage.

 

6

--------------------------------------------------------------------------------


 

2.2                               The Mortgagor also represents and warrants to
and undertakes with the Collateral Agent that the foregoing representations and
warranties will be true and accurate throughout the continuance of this Mortgage
with reference to the facts and circumstances subsisting from time to time.

 

3.                                    COVENANT TO PAY

 

The Mortgagor hereby covenants with the Collateral Agent as primary obligor and
not merely as surety to pay and discharge the Secured Obligations in the manner
provided in the relevant Indenture Documents.

 

4.                                    SECURITY

 

4.1                               Subject to the release of security in
accordance with the terms of Clause 21 (Release of Existing Security over the
Mortgaged Property) and the transfer of the Mortgaged Shares from the Seagate
Technology HDD Holdings to the Mortgagor pursuant to the Share Purchase
Agreement, as a continuing security for the payment and discharge of the Secured
Obligations, the Mortgagor as legal and beneficial owner hereby:

 

(a)                                mortgages to the Collateral Agent, by way of
a second equitable mortgage, the Mortgaged Shares;

 

(b)                               charges to the Collateral Agent, by way of a
second fixed charge, all of its right, title and interest in and to the
Mortgaged Property including all benefits, present and future, actual and
contingent accruing in respect of the Mortgaged Property; and

 

(c)                                assigns, and agrees to assign, absolutely by
way of security to the Collateral Agent all its rights, present and future,
relating to any of the Mortgaged Property.

 

4.2                               The Mortgagor hereby agrees to deliver, or
cause to be delivered, to the Collateral Agent on the date hereof:

 

(a)                                copies of the memorandum and articles of
association and board and committee resolutions of the Mortgagor required to
authorise the execution of this Mortgage;

 

(b)                               an executed but undated share transfer
certificate in respect of the Initial Shares in the form set out in Schedule 1
to this Mortgage and any other documents which from time to time may be
requested by the Collateral Agent in order to enable the Collateral Agent or its
nominees to be registered as the owner or otherwise obtain legal title to the
Mortgaged Shares;

 

(c)                                all share certificates (if any) representing
the Mortgaged Shares (when a share certificate is so issued by the Company and
is not in the possession of the First Priority Secured Party) and a certified
copy of the Register of Members of the Company showing the Mortgagor as
registered owner of the Mortgaged Shares;

 

(d)                               an executed irrevocable proxy and power of
attorney made in respect of the Mortgaged Shares in favour of the Collateral
Agent in the form set out in Schedule 2 to this Mortgage;

 

(e)                                an executed irrevocable letter of
instructions from the Company to its registered office provider appointing an
instructing party for the Company in the form set out in Schedule 3 of this
Mortgage;

 

7

--------------------------------------------------------------------------------


 

(f)                                  a copy of the special resolution passed by
the Mortgagor on the form agreed by the parties;

 

(g)                               a certified copy of the Mortgagor’s Register
of Mortgages and Charges which has been updated to record the particulars of
this Mortgage in a form satisfactory to the Administrative Agent; and

 

(h)                               a certified copy of the Borrower’s Register of
Mortgages and Charges which has been updated to record the discharge of the
Original Share Mortgage.

 

4.3                               The Mortgagor will procure that there shall be
no increase in the issued share capital of the Company (other than by way of an
issuance of further shares to the person in whose name the Mortgaged Shares are
registered) without the prior consent in writing of the Collateral Agent subject
to the terms, conditions and provisions of the Intercreditor Agreement.

 

4.4                               The Mortgagor will deliver, or cause to be
delivered, to the Collateral Agent immediately upon (without prejudice to
Clause 4.3) the issue of any further Mortgaged Shares, the items listed in
Clauses 4.2(b) and 4.2(c) in respect of all such further Mortgaged Shares.

 

4.5                               The Mortgagor shall, immediately after
execution of this Mortgage procure that any existing notation be deleted and
that the following notation be entered on the Register of Members of the
Company:

 

“All the Class A shares issued as fully paid up and registered in the name of
Seagate HDD Cayman are subject to a second priority mortgage and charge in
favour of Wells Fargo Bank, National Association pursuant to a share mortgage
dated 1 March 2010, as amended from time to time.”

 

4.6                               The Mortgagor shall, immediately after
execution of this Mortgage, provide the Collateral Agent with a certified true
copy of the Register of Members of the Company with the annotation referred to
in Clause 4.5 which has been updated to record the particulars of the transfer
of shares pursuant to the Share Purchase Agreement.

 

5.                                    RIGHTS IN RESPECT OF MORTGAGED PROPERTY

 

5.1                               Unless and until the declaration by the
Collateral Agent of an occurrence of an Event of Default:

 

(a)                                the Mortgagor shall be entitled to exercise
all voting and consensual powers pertaining to the Mortgaged Property or any
part thereof for all purposes not inconsistent with the terms of this Mortgage
or the other Indenture Documents; and

 

(b)                               the Mortgagor shall be entitled to receive and
retain any dividends, interest or other moneys or assets accruing on or in
respect of the Mortgaged Property or any part thereof.

 

5.2                               The Collateral Agent shall not have any duty
to ensure that any dividends, interest or other moneys and assets receivable in
respect of the Mortgaged Property are duly and punctually paid, received or
collected as and when the same become due and payable or to ensure that the
correct amounts (if any) are paid or received on or in respect of the Mortgaged
Property or to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property paid, distributed, accruing or offered at any
time by way of redemption, bonus, rights, preference, or otherwise on or in
respect of, any of the Mortgaged Property.

 

5.3                               Subject to the Intercreditor Agreement, the
Mortgagor hereby authorises the Collateral Agent to arrange at any time and from
time to time after the occurrence of an Event of Default for the

 

8

--------------------------------------------------------------------------------


 

Mortgaged Property or any part thereof to be registered in the name of the
Collateral Agent (or its nominee) thereupon to be held, as so registered,
subject to the terms of this Mortgage and, at the request of the Collateral
Agent, the Mortgagor shall without delay procure that the foregoing shall be
done.

 

6.                                    PRESERVATION OF SECURITY

 

6.1                               It is hereby agreed and declared that:

 

(a)                                the security created by this Mortgage shall
be held by the Collateral Agent as a continuing security for the payment and
discharge of the Secured Obligations and the security so created shall not be
satisfied by any intermediate payment or satisfaction of any part of the Secured
Obligations;

 

(b)                               the Collateral Agent shall not be bound to
enforce any other security before enforcing the security created by this
Mortgage;

 

(c)                                no delay or omission on the part of the
Collateral Agent in exercising any right, power or remedy under this Mortgage
shall impair such right, power or remedy or be construed as a waiver thereof nor
shall any single or partial exercise of any such right, power or remedy preclude
any further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies herein provided are cumulative and not
exclusive of any rights, powers and remedies provided by law and may be
exercised from time to time and as often as the Collateral Agent may deem
expedient; and

 

(d)                               any waiver by the Collateral Agent of any
terms of this Mortgage shall only be effective if given in writing and then only
for the purpose and upon the terms for which it is given.

 

6.2                               Any settlement or discharge under this
Mortgage between the Collateral Agent and the Mortgagor shall be conditional
upon no security or payment to the Collateral Agent by the Company or the
Mortgagor or any other person (including, without limitation, any Other
Guarantor) being avoided or set aside or ordered to be refunded or reduced by
virtue of any provision or enactment relating to bankruptcy, insolvency,
administration or liquidation for the time being in force and, if such condition
is not satisfied, the Collateral Agent shall be entitled to enforce this
Mortgage as if such settlement or discharge had not been made, provided that
such settlement or discharge shall become unconditional six months and one day
after the date of such settlement or discharge.

 

6.3                               The rights of the Collateral Agent under this
Mortgage and the security hereby constituted shall not be affected by any act,
omission, matter or thing which, but for this provision, might operate to
impair, affect or discharge such rights and security, in whole or in part,
including without limitation, and whether or not known to or discoverable by the
Company, the Mortgagor, the Collateral Agent or any other person:

 

(a)                                any time or waiver granted to or composition
with the Company, the Mortgagor or any other person;

 

(b)                               the taking, variation, compromise, renewal or
release of or refusal or neglect to perfect or enforce any rights, remedies or
securities against the Company, the Mortgagor or any other person;

 

(c)                                any legal limitation, disability, incapacity
or other circumstances relating to the Company, the Mortgagor or any other
person;

 

(d)                               any amendment or supplement to any Indenture
Document or any other document or security (including any amendment the effect
of which is to change the nature or amount

 

9

--------------------------------------------------------------------------------


 

of any facilities made available thereunder or to change the nature or extent of
any obligations thereunder);

 

(e)                                the dissolution, liquidation, amalgamation,
reconstruction or reorganisation of the Company, the Mortgagor or any other
person; or

 

(f)                                  the unenforceability, invalidity or
frustration of any obligations of the Company, the Mortgagor or any other person
under any Indenture Document or any other document or security.

 

6.4                               During the Security Period, the Mortgagor
shall not by virtue of any payment made hereunder on account of the Secured
Obligations or by virtue of any enforcement by the Collateral Agent of its
rights under, or the security constituted by, this Mortgage or any Indenture
Document or by virtue of any relationship between or transaction involving the
Mortgagor and/or the Company (whether such relationship or transaction shall
constitute the Mortgagor a creditor of the Company, a guarantor of the
obligations of the Company or in part subrogated to the rights of others against
the Company or otherwise howsoever and whether or not such relationship or
transaction shall be related to, or in connection with, the subject matter of
this Mortgage):

 

(a)                                exercise any rights of subrogation against
the Company or any other person in relation to any rights, security or moneys
held or received or receivable by the Collateral Agent or any person;

 

(b)                               exercise any right of contribution from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement;

 

(c)                                exercise any right of set-off or counterclaim
against the Company or any such co-surety;

 

(d)                               receive, claim or have the benefit of any
payment, distribution, security or indemnity from the Company or any such
co-surety; or

 

(e)                                unless so directed by the Collateral Agent
(when the Mortgagor will prove in accordance with such directions), claim as a
creditor of the Company or any such co-surety in competition with the Collateral
Agent.

 

The Mortgagor shall hold in trust for the Collateral Agent and forthwith pay or
transfer (as appropriate) to the Collateral Agent any such payment (including an
amount to any such set-off), distribution or benefit of such security, indemnity
or claim in fact received by it.

 

6.5                               During the Security Period, the Collateral
Agent may at any time keep in a separate account or accounts (without liability
to pay interest thereon) in the name of the Collateral Agent for as long as it
may think fit, any moneys received recovered or realised under this Mortgage or
under any other guarantee, security or agreement relating in whole or in part to
the Secured Obligations without being under any intermediate obligation to apply
the same or any part thereof in or towards the discharge of the Secured
Obligations or any other amount owing or payable under the Indenture Documents;
provided that the Collateral Agent shall be obliged to apply amounts standing to
the credit of such account or accounts once the aggregate amount held by the
Collateral Agent in any such account or accounts opened pursuant hereto is
sufficient to satisfy the outstanding amount of the Secured Obligations in full.

 

6.6                               Subject to the Intercreditor Agreement, except
as otherwise permitted by the First Priority Share Mortgage, the Mortgagor shall
not, without the prior written consent of the Collateral Agent:

 

(a)                                cause or permit any rights attaching to the
Mortgaged Property to be varied or abrogated;

 

10

--------------------------------------------------------------------------------

 


 

(b)           cause or permit any of the Mortgaged Property to be consolidated,
sub-divided or converted or the capital of the Company to be re-organised,
exchanged or repaid; or

 

(c)           cause or permit anything to be done which may depreciate,
jeopardise or otherwise prejudice the value of the security hereby given.

 

6.7           The Mortgagor hereby covenants that during the Security Period it
will remain the legal and beneficial owner of the Mortgaged Property (subject to
the Security Interests hereby created) and that it will not (other than as
permitted by the Indenture Documents):

 

(a)           create or suffer the creation of any Security Interests (other
than those created by this Mortgage and the First Priority Share Mortgage) or
any other interest on or in respect of the whole or any part of the
Mortgaged Property or any of its interest therein;

 

(b)           sell, assign, transfer or otherwise dispose of any of its interest
in the Mortgaged Property without the prior consent in writing of the Collateral
Agent; or

 

(c)           permit the Register of Members to be maintained outside of the
Cayman Islands or by a service provider other than the person to whom the letter
of instructions in Schedule 3 has been given (unless in the later case, the
Mortgagor has provided a new letter of instructions substantially in the form of
Schedule 3 by the new service provider).

 

6.8           The Mortgagor shall remain liable to perform all the obligations
assumed by it in relation to the Mortgaged Property and the Collateral Agent
shall be under no obligation of any kind whatsoever in respect thereof or be
under any liability whatsoever in the event of any failure by the Mortgagor to
perform its obligations in respect thereof.

 

6.9           The Mortgagor shall ensure that it shall not, without the prior
written consent of the Collateral Agent, use its voting rights to permit the
Company to amend its memorandum or articles of association in a way which could
be expected to adversely affect the interests of the Collateral Agent or any of
the Secured Parties.

 

6.10         The Mortgagor shall procure that the Company shall not:

 

(a)           create or permit to subsist any Security Interest upon the whole
or any part of its assets, except as permitted by the Indenture Documents;

 

(b)           register any transfer of the Mortgaged Shares to any person
(except (i) to the Collateral Agent or its nominees pursuant to the provisions
of this Mortgage and (ii) as permitted by the Indenture Documents);

 

(c)           issue any replacement share certificates in respect of any of the
Mortgaged Shares;

 

(d)           continue its existence under the laws of any jurisdiction other
than the Cayman Islands;

 

(e)           do anything which might result in the Company being struck off the
register as an exempted company;

 

(f)            issue, allot or grant warrants or options with respect to any
additional shares;

 

(g)           exercise any rights of forfeiture over any of the Mortgaged
Shares; or

 

(h)           purchase, redeem, otherwise acquire, cancel, sub-divide,
amalgamate, reclassify or otherwise restructure any of the Mortgaged Property,

 

11

--------------------------------------------------------------------------------


 

during the Security Period without the prior written consent of the Collateral
Agent.

 

6.11         The Mortgagor shall procure that the Company shall irrevocably
consent to any transfer of the Mortgaged Shares by the Collateral Agent or its
nominee to any other person pursuant to the exercise of the Collateral Agent’s
rights under this Mortgage.

 

6.12         The Mortgagor shall not, without the prior written consent of the
Collateral Agent, participate in any vote concerning a members’ liquidation or
compromise pursuant to the Companies Law.

 

7.             ENFORCEMENT OF SECURITY

 

7.1           At any time after the occurrence of an Event of Default or if a
demand is made for the payment of the Secured Obligations, the security hereby
constituted shall become immediately enforceable and the rights of enforcement
of the Collateral Agent under this Mortgage shall be immediately exercisable
upon and at any time thereafter and, without prejudice to the generality of the
foregoing, the Collateral Agent without further notice to the Mortgagor may,
whether acting on its own behalf or through a receiver or agent:

 

(a)           solely and exclusively exercise all voting and/or consensual
powers pertaining to the Mortgaged Property or any part thereof and may exercise
such powers in such manner as the Collateral Agent may think fit;

 

(b)           date and present to the Company or any other person any undated
documents provided to it pursuant to Clause 4 or any other provision of this
Mortgage;

 

(c)           receive and retain all dividends, interest or other moneys or
assets accruing on or in respect of the Mortgaged Property or any part thereof,
such dividends, interest or other moneys or assets to be held by the Collateral
Agent, as additional security mortgaged and charged under and subject to the
terms of this Mortgage and any such dividends, interest and other moneys or
assets received by the Mortgagor after such time shall be held in trust by the
Mortgagor for the Collateral Agent and paid or transferred to the Collateral
Agent on demand;

 

(d)           take possession of, get in, assign, exchange, sell, transfer,
grant options over or otherwise dispose of the Mortgaged Property or any part
thereof at such place and in such manner and at such price or prices as the
Collateral Agent may deem fit, and thereupon the Collateral Agent shall have the
right to deliver, assign and transfer in accordance therewith the Mortgaged
Property so sold, transferred, granted options over or otherwise disposed of
including by way of changing the ownership of the Mortgaged Shares as shown on
the Register of Members;

 

(e)           borrow or raise money either unsecured or on the security of the
Mortgaged Property (either in priority to the Mortgage or otherwise);

 

(f)            settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, disputes, questions and demands with or by any person who is
or claims to be a creditor of the Mortgagor or relating to the Mortgaged
Property;

 

(g)           bring, prosecute, enforce, defend and abandon actions, suits and
proceedings in relation to the Mortgaged Property or any business of the
Mortgagor;

 

(h)           redeem any security (whether or not having priority to the
Mortgage) over the Mortgaged Property and to settle the accounts of any person
with an interest in the Mortgaged Property;

 

12

--------------------------------------------------------------------------------


 

(i)            exercise and do (or permit the Mortgagor or any nominee of the
Mortgagor to exercise and do) all such rights and things as the Collateral Agent
would be capable of exercising or doing if it were the absolute beneficial owner
of the Mortgaged Property;

 

(j)            do anything else it may think fit for the realisation of the
Mortgaged Property or incidental to the exercise of any of the rights conferred
on the Collateral Agent under or by virtue of any document to which the
Mortgagor is party; and

 

(k)           exercise all rights and remedies afforded to it under this
Mortgage and applicable law.

 

7.2           The Collateral Agent shall not be obliged to make any enquiry as
to the nature or sufficiency of any payment received by it under this Mortgage
or to make any claim or to take any action to collect any moneys assigned by
this Mortgage or to enforce any rights or benefits assigned to the Collateral
Agent by this Mortgage or to which the Collateral Agent may at any time be
entitled hereunder.

 

7.3           Upon any sale of the Mortgaged Property or any part thereof by the
Collateral Agent, the purchaser shall not be bound to see or enquire whether the
Collateral Agent’s power of sale has become exercisable in the manner provided
in this Mortgage and the sale shall be deemed to be within the power of the
Collateral Agent, and the receipt of the Collateral Agent for the purchase money
shall effectively discharge the purchaser who shall not be concerned with the
manner of application of the proceeds of sale or be in any way answerable
therefor.

 

7.4           Any money received or realised by the Collateral Agent under the
powers conferred by this Mortgage shall be paid or applied in a manner
consistent with Section 6.02 of the U.S. Security Agreement.

 

7.5           During the Security Period, the Collateral Agent may refrain from
applying or enforcing any other moneys, security or rights held by it in respect
of the Secured Obligations or may apply and enforce such moneys, security or
rights in such manner and in such order as it shall decide in its unfettered
discretion.

 

7.6           Neither the Collateral Agent nor its agents, managers, officers,
employees, delegates and advisers shall be liable for any claim, demand,
liability, loss, damage, cost or expense incurred or arising in connection with
the exercise or purported exercise of any rights, powers and discretions
hereunder in the absence of dishonesty or wilful default.

 

7.7           The Collateral Agent shall not, by reason of the taking of
possession of the whole or any part of the Mortgaged Property or any part
thereof, be liable to account as mortgagee-in-possession or for anything except
actual receipts or be liable for any loss upon realisation or for any default or
omission for which a Collateral Agent-in-possession might be liable.

 

8.             APPOINTMENT OF A RECEIVER

 

8.1           At any time after:

 

(a)           the occurrence of an Event of Default; or

 

(b)           a request has been made by the Mortgagor to the Collateral Agent
for the appointment of a receiver over its assets or in respect of the
Mortgagor,

 

then notwithstanding the terms of any other agreement between the Mortgagor and
any person, the Collateral Agent may (unless precluded by law) appoint in
writing any person or persons to be a receiver or receiver and manager of all or
any part of the Mortgaged Property as the Collateral Agent may choose in its
entire discretion.

 

13

--------------------------------------------------------------------------------


 

8.2           Where more than one receiver is appointed, the appointees shall
have power to act jointly or separately unless the Collateral Agent shall
specify to the contrary.

 

8.3           The Collateral Agent may from time to time determine the
remuneration of a receiver.

 

8.4           The Collateral Agent may remove a receiver from all or any of the
Mortgaged Property of which he is the receiver and after the receiver has
vacated office or ceased to act in respect of any of the Mortgaged Property,
appoint a further receiver over all or any of the Mortgaged Property in respect
of which he shall have ceased to act.

 

8.5           Such an appointment of a receiver shall not preclude:

 

(a)           the Collateral Agent from making any subsequent appointment of a
receiver over all or any Mortgaged Property over which a receiver has not
previously been appointed or has ceased to act; or

 

(b)           the appointment of an additional receiver to act while the first
receiver continues to act.

 

8.6           The receiver shall be the agent of the Mortgagor (which shall be
solely liable for his acts, defaults and remuneration) unless and until the
Mortgagor is placed into liquidation, after which time he shall act as
principal. The receiver shall not at any time become the agent of the Collateral
Agent.

 

9.             POWERS OF A RECEIVER

 

9.1           Subject to the terms of the Intercreditor Agreement, in addition
to those powers conferred by law, a receiver shall have and be entitled to
exercise in relation to the Mortgagor all the powers set forth below:

 

(a)           to exercise all rights of the Collateral Agent under or pursuant
to this Mortgage, including all voting and other rights attaching to the
Mortgaged Property;

 

(b)           to make any arrangement or compromise with others as he shall
think fit;

 

(c)           to appoint managers, officers and agents for the above purposes at
such remuneration as the receiver may determine;

 

(d)           to redeem any prior encumbrance and settle and pass the accounts
of the encumbrancer and any accounts so settled and passed shall (subject to any
manifest error) be conclusive and binding on the Mortgagor and the money so paid
shall be deemed an expense properly incurred by the receiver;

 

(e)           to pay the proper administrative charges in respect of time spent
by its agents and employees in dealing with matters raised by the receiver or
relating to the receivership of the Mortgagor; and

 

(f)            to do all such other acts and things as may be considered by the
receiver to be incidental or conducive to any of the above matters or powers or
otherwise incidental or conducive to the preservation, improvement or
realisation of the Mortgaged Property or the value thereof.

 

10.           FURTHER ASSURANCES

 

10.1         The Mortgagor shall at its own expense promptly do all such acts or
execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Collateral

 

14

--------------------------------------------------------------------------------


 

Agent may reasonably specify and in such form as the Collateral Agent may
reasonably require in order to:

 

(a)           perfect or protect the security created or intended to be created
under or evidenced by this Mortgage (which may include the execution of a
charge, assignment or other security over all or any of the assets which are, or
are intended to be, the subject of this Mortgage) or for the exercise of any
rights, powers and remedies of the Collateral Agent provided by or pursuant to
this Mortgage, the Indenture Documents or by law; or

 

(b)           following an Event of Default, subject to the Intercreditor
Agreement, facilitate the realisation of the assets which are, or are intended
to be, the subject of this Mortgage.

 

10.2         Without limiting the other provisions of this Mortgage, the
Mortgagor shall at its own expense take all such action as is available to it
(including making all filings and registrations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any security
conferred or intended to be conferred on the Collateral Agent by or pursuant to
this Mortgage.

 

11.           INDEMNITIES

 

11.1         The Mortgagor will indemnify and save harmless the Collateral
Agent, any receiver and each agent or attorney appointed under or pursuant to
this Mortgage from and against any and all reasonable expenses, claims,
liabilities, losses, taxes, costs, duties, fees and charges suffered, incurred
or made by the Collateral Agent or such agent or attorney other than as a result
of the gross negligence or wilful default of the Mortgagee:

 

(a)           in the exercise or purported exercise of any rights, powers or
discretions vested in them pursuant to this Mortgage;

 

(b)           in the preservation or enforcement of the Collateral Agent’s
rights under this Mortgage or the priority thereof;

 

(c)           on the release of any part of the Mortgaged Property from the
security created by this Mortgage; or

 

(d)           arising out of any breach by the Mortgagor of any term of this
Mortgage,

 

and the Collateral Agent or such receiver, agent or attorney may retain and pay
all sums in respect of the same out of money received under the powers conferred
by this Mortgage.  All amounts suffered, incurred or paid by the Collateral
Agent or such receiver, agent or attorney or any of them shall be recoverable on
a full indemnity basis provided that nothing in this Clause 11.1 shall require
the Mortgagor to indemnify and save harmless the Collateral Agent from and
against any expenses, claims, liabilities, losses, taxes, costs, duties, fees
and charges suffered, incurred or made by the Collateral Agent as a result of
the Collateral Agent’s dishonesty or wilful default.

 

11.2         If, under any applicable law or regulation, and whether pursuant to
a judgment being made or registered against the Mortgagor or the bankruptcy or
liquidation of the Mortgagor or for any other reason any payment under or in
connection with this Mortgage is made or fails to be satisfied in a currency
(the “Payment Currency”) other than the currency in which such payment is due
under or in connection with this Mortgage (the “Contractual Currency”), then to
the extent that the amount of such payment actually received by the Collateral
Agent when converted into the Contractual Currency at the rate of exchange,
falls short of the amount due under or in connection with this Mortgage, the
Mortgagor, as a separate and independent obligation, shall indemnify and hold
harmless the Collateral Agent against the amount of such shortfall.  For the
purposes of this Clause 11.2, “rate of exchange” means the rate at which the
Collateral Agent is

 

15

--------------------------------------------------------------------------------


 

able on or about the date of such payment to purchase the Contractual Currency
with the Payment Currency and shall take into account any premium and other
costs of exchange with respect thereto.

 

12.           POWER OF ATTORNEY

 

12.1         The Mortgagor, by way of security and in order more fully to secure
the performance of its obligations hereunder, hereby irrevocably appoints the
Collateral Agent and the persons deriving title under it (including, but without
any limitation, any receiver) jointly and also severally (with full power of
substitution and delegation) to be its attorney-in-fact:

 

(a)           to execute and complete in favour of the Collateral Agent or its
nominees or of any purchaser any documents which the Collateral Agent may from
time to time require for perfecting the Collateral Agent’s title to, for vesting
any of the assets and property hereby mortgaged, or charged in the Collateral
Agent or its nominees or in any purchaser or for any of the purposes
contemplated in Clause 7.1 hereof;

 

(b)           after the occurrence of an Event of Default, to give effectual
discharges for payments, to take and institute on non-payment (if the Collateral
Agent in its sole discretion so decides) all steps and proceedings in the name
of the Mortgagor or of the Collateral Agent for the recovery of such moneys,
property and assets hereby mortgaged or charged;

 

(c)           after the declaration by the Collateral Agent of an Event of
Default, to agree accounts and make allowances and give time or other indulgence
to any surety or other person liable;

 

(d)           so as to enable the Collateral Agent to carry out in the name of
the Mortgagor any obligation imposed on the Mortgagor by this Mortgage
(including the execution and delivery of any deeds, charges, assignments or
other security and any transfers of the Mortgaged Property and the exercise of
all the Mortgagor’s rights and discretions in relation to the Mortgaged
Property);

 

(e)           so as to enable the Collateral Agent and any receiver or other
person to exercise, or delegate the exercise of, any of the rights, powers and
authorities conferred on them by or pursuant to this Mortgage or by law
(including, after the occurrence of an Event of Default, the exercise of any
right of a legal and beneficial owner of the Mortgaged Property), and

 

(f)            generally for it and in its name and on its behalf and as its act
and deed or otherwise execute, seal and deliver and otherwise perfect and do any
such legal assignments and other assurances, charges, authorities and documents
over the moneys, property and assets hereby charged, and all such deeds,
instruments, acts and things which may be required for the full exercise of all
or any of the powers conferred or which may be deemed proper on or in connection
with any of the purposes aforesaid,

 

in each case, subject to the terms, conditions and provisions of the
Intercreditor Agreement.

 

12.2         Notwithstanding any other provision of Clause 12.1, the power of
attorney created by Clause 12.1 shall not be exercisable by or on behalf of the
Collateral Agent as the case may be until an Event of Default has occurred.

 

12.3         The power hereby conferred shall be a general power of attorney and
the Mortgagor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any attorney appointed pursuant hereto may
execute or do.  In relation to the power referred to

 

16

--------------------------------------------------------------------------------


 

herein, the exercise by the Collateral Agent of such power shall be conclusive
evidence of its right to exercise the same.

 

13.           EXPENSES

 

13.1         The Mortgagor shall pay to the Collateral Agent on demand all
reasonable costs, fees and expenses (including, but not limited to, properly
incurred legal fees and expenses) and taxes thereon incurred by the Collateral
Agent or for which the Collateral Agent may become liable in connection with:

 

(a)           the negotiation, preparation and execution of this Mortgage;

 

(b)           the preserving or enforcing of, or attempting to preserve or
enforce, any of its rights under this Mortgage or the priority hereof;

 

(c)           any variation of, or amendment or supplement to, any of the terms
of this Mortgage; or

 

(d)           any consent or waiver required from the Collateral Agent in
relation to this Mortgage,

 

and in the case referred to in Clauses 13.1(c) and 13.1(d), regardless of
whether the same is actually implemented, completed or granted, as the case may
be.

 

13.2         The Mortgagor shall pay promptly all registration, stamp,
documentary and other like duties and taxes to which this Mortgage may be
subject or give rise and shall indemnify the Collateral Agent on demand against
any and all liabilities with respect to or resulting from any delay or omission
on the part of the Mortgagor to pay any such duties or taxes.

 

14.           RELEASE

 

14.1         Subject to Clause 14.2, when all the Secured Obligations have been
paid in full in cash or the Security Interest created by this Mortgage is
automatically released pursuant to Section 11.04 of the Indenture,
the Collateral Agent shall (at the request and cost of the Mortgagor) execute
such documents and do all such reasonable acts as may be necessary to release
the Mortgaged Property from the security constituted by this Mortgage.  Such
release shall not prejudice the rights of the Collateral Agent under Clause 11.

 

14.2         If the Collateral Agent considers in good faith that any amount
received in payment or purported payment of the Secured Obligations (whether
received from or paid by the Company, any Other Guarantor or any other relevant
person) is capable of being avoided or reduced by virtue of any insolvency or
other similar laws:

 

(a)           the liability of the Mortgagor under this Mortgage and the
security constituted by this Mortgage shall continue and such amount shall not
be considered to have been irrevocably paid; and

 

(b)           the Collateral Agent may keep any security held by it in respect
of the Mortgagor’s liability under the Indenture Documents in order to protect
the Secured Parties against any possible claim under insolvency law for up to
six years after all Secured Obligations have been satisfied.  If a claim is made
against a Secured Party within that period, the Collateral Agent may keep the
security until that claim has finally been dealt with.

 

17

--------------------------------------------------------------------------------


 

15.           NOTICES

 

Any notice or other communication given or made under or in connection with the
matters contemplated by this Mortgage shall be provided in accordance with
Section 12.03 of the Indenture.

 

16.           ASSIGNMENTS

 

16.1         This Mortgage shall be binding upon and shall enure to the benefit
of the Mortgagor, the Collateral Agent and each of their respective successors
and (subject to clauses 16.2 and 16.3) assigns and references in this Mortgage
to any of them shall be construed accordingly.

 

16.2         The Mortgagor may not assign or transfer all or any part of its
rights and/or obligations under this Mortgage.

 

16.3         The Collateral Agent may assign and transfer its rights pursuant to
this Mortgage in accordance with the terms of Section 7.05 of the U.S. Security
Agreement.

 

17.           COLLATERAL AGENT

 

17.1         The Collateral Agent holds the benefit of this Mortgage (and any
other security created in its favour pursuant to this Mortgage) as agent for and
on behalf of the Secured Parties pursuant to the terms of the Indenture and the
U.S. Security Agreement.  The retirement of the person for the time being acting
as Collateral Agent and the appointment of a successor shall be effected in the
manner provided for in the Indenture.

 

17.2         Nothing in this Mortgage shall constitute or be deemed to
constitute a partnership between any of the Secured Parties and the Collateral
Agent.

 

18.           SET-OFF

 

18.1         The Mortgagor authorises the Collateral Agent (but the Collateral
Agent shall not be obliged to exercise such right), after the occurrence of an
Event of Default to set off against the Secured Obligations any amount or other
obligation (contingent or otherwise) owing by the Collateral Agent to the
Mortgagor.

 

19.           SUBSEQUENT SECURITY INTERESTS

 

19.1         If the Collateral Agent at any time receives or is deemed to have
received notice of any subsequent Security Interest affecting all or any part of
the Mortgaged Property or any assignment or transfer of the Mortgaged Property
which is prohibited by the terms of this Mortgage, all payments thereafter by or
on behalf of the Mortgagor to the Collateral Agent shall be treated as having
been credited to a new account of the Mortgagor and not as having been applied
in reduction of the Secured Obligations as at the time when the Collateral Agent
received such notice.

 

18

--------------------------------------------------------------------------------


 

20.           MISCELLANEOUS

 

20.1         The Collateral Agent, at any time and from time to time, may
delegate by power of attorney or in any other manner to any person or persons
all or any of the powers, authorities and discretions which are for the time
being exercisable by the Collateral Agent under this Mortgage in relation to the
Mortgaged Property or any part thereof.  Any such delegation may be made upon
such terms and be subject to such regulations as the Collateral Agent may think
fit.  The Collateral Agent shall not be in any way liable or responsible to the
Mortgagor for any loss or damage arising from any act, default, omission or
misconduct on the part of any such delegate provided the Collateral Agent has
acted reasonably in selecting such delegate.

 

20.2         If any of the clauses, conditions, covenants or restrictions (the
“Provision”) of this Mortgage or any deed or document emanating from it shall be
found to be void but would be valid if some part thereof were deleted or
modified, then the Provision shall apply with such deletion or modification as
may be necessary to make it valid and effective.

 

20.3         This Mortgage (together with any documents referred to herein)
constitutes the whole agreement between the Parties relating to its subject
matter and no variations hereof shall be effective unless made in writing and
signed by each of the Parties.

 

20.4         Each document, instrument, statement, report, notice or other
communication delivered in connection with this Mortgage shall be in English or
where not in English shall be accompanied by a certified English translation
which translation shall with respect to all documents of a contractual nature
and all certificates and notices to be delivered hereunder be the governing
version and upon which in all cases the Collateral Agent and the Secured Parties
shall be entitled to rely.

 

20.5         This Mortgage may be executed in counterparts each of which when
executed and delivered shall constitute an original but all such counterparts
together shall constitute one and the same instrument.

 

20.6         The parties intend that this Mortgage take effect as a deed
notwithstanding the fact that the Collateral Agent may only execute it under
hand.

 

20.7         Whenever reference is made in this Mortgage to any action by,
consent, designation, specification, requirement or approval of, notice, request
or other communication from, or other direction given or action to be undertaken
or to be (or not to be) suffered or omitted by the Collateral Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Collateral Agent, it is understood that in all cases
the Collateral Agent shall be acting, giving, withholding, suffering, omitting,
taking or otherwise undertaking and exercising the same (or shall not be
undertaking and exercising the same) as directed in accordance with the
Indenture.  This provision is intended solely for the benefit of the Collateral
Agent and its successors and permitted assigns and is not intended to and will
not entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.

 

21.           RELEASE OF EXISTING SECURITY OVER THE MORTGAGED PROPERTY

 

21.1         Pursuant to an equitable share mortgage dated 1 March 2009 between
Seagate Technology HDD Holdings as mortgagor and the Mortgagee, (the “Original
Share Mortgage”), the Borrower agreed to secure the Secured Obligations (as
defined in the Original Share Mortgage) due, owing or payable by the Borrower by
granting a security interest in favour of the Mortgagee over the Mortgaged
Property.

 

19

--------------------------------------------------------------------------------


 

21.2         In order to permit the transfer of the Mortgaged Shares from
Seagate Technology HDD Holdings to the Mortgagor pursuant to the Share Purchase
Agreement, the Mortgagee has agreed to release all the security created by the
Original Share Mortgage over and in respect of the Mortgaged Property.

 

21.3         The Mortgagee immediately prior to the grant of the security
interest pursuant to Clause 4.1 and the transfer of the Mortgaged Shares from
Seagate Technology HDD Holdings to the Mortgagor pursuant to the Share Purchase
Agreement hereby:

 

(a)           releases the Mortgaged Property from the Original Share Mortgage;

 

(b)           agrees to delivers to Seagate Technology HDD Holdings an executed
share transfer form and share certificate in respect of the shares subject to
the Original Share Mortgage; and

 

(c)           agrees that the irrevocable share proxy dated 1 May 2009 granted
by the Seagate Technology HDD Holdings in favour of the Mortgagee in respect of
the shares in the Company terminates upon the discharge and release of the
Original Share Mortgage and, as soon as is practicable, shall add a notation to
the proxy noting such termination.

 

22.           LAW AND JURISDICTION

 

22.1         This Mortgage shall be governed by and construed in accordance with
the laws of the Cayman Islands and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Cayman Islands, provided that
nothing in this clause shall affect the right of the Collateral Agent to serve
process in any manner permitted by law or limit the right of the Collateral
Agent to take proceedings with respect to this Mortgage against the Mortgagor in
any jurisdiction nor shall the taking of proceedings with respect to this
Mortgage in any jurisdiction preclude the Collateral Agent from taking
proceedings with respect to this Mortgage in any other jurisdiction,
whether concurrently or not.

 

23.           INTERCREDITOR AGREEMENT

 

23.1         The Security Interests created by this Mortgage on the property
described herein are subordinate to the Security Interests on such property
created by any similar instrument already granted to any First Priority Secured
Party, in such property, in accordance with the provisions of the Intercreditor
Agreement.  Notwithstanding anything to the contrary, the exercise of any right
or remedy by the Collateral Agent hereunder is subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Mortgage, the terms of the Intercreditor
Agreement shall govern.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Equitable Share Mortgage has been entered into by the
parties and executed as a deed on the day and the year first before written.

 

EXECUTED AS A DEED by SEAGATE HDD CAYMAN:

)

/s/ Kenneth M. Massaroni

 

)

Duly Authorised Signatory

 

)

 

 

)

Name:

Kenneth M. Massaroni

 

)

 

 

 

)

Title:

Director

 

)

 

 

 

in the presence of:

 

 

 

 

 

/s/ Demetrios N. Mavrikis

 

Signature of Witness

 

 

 

Name:

Demetrios N. Mavrikis

 

 

 

Address:

920 Disc Dr, Scotts Valley, CA 95066

 

 

 

 

Occupation:

Executive Assistant

 

 

[Signature Page to Second Priority Mortgage of Shares in Seagate Technology
International]

 

21

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by WELLS FARGO

)

/s/ Maddy Hall

BANK, NATIONAL ASSOCIATION

)

Duly Authorised Signatory

 

)

 

 

)

 

 

)

 

 

 

in the presence of:

 

 

 

 

 

/s/ Brian A. Buchanan

 

Signature of Witness

 

 

 

Name:

Brian A. Buchanan, Vice President

 

 

 

Address:

Wells Fargo Bank, N.A.

Corporate Trust Services

707 Wilshire Blvd, 17th Floor

Los Angeles, CA 90017

 

 

 

 

Occupation:

Corporate Trust Officer

 

 

[Signature Page to Second Priority Mortgage of Shares in Seagate Technology
International]

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

(THE “COMPANY”)

 

SHARE TRANSFER CERTIFICATE

 

[LEFT UNDATED]

 

SHARE TRANSFER CERTIFICATE DATED                              

 

(the “Transferor”) does hereby transfer to
                                                               (the
“Transferee”)
                                                                       (the
“Shares”) of a par value of                  each.

 

 

SIGNED by the Transferor by:

)

 

 

)

Duly Authorised Signatory

 

)

 

 

)

Name:

 

 

)

 

 

)

Title:

 

 

)

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Occupation:

 

 

 

23

--------------------------------------------------------------------------------


 

And I/we do hereby agree to take the Shares.

 

 

SIGNED by the Transferee by:

)

 

 

)

Duly Authorised Signatory

 

)

 

 

)

Name:

 

 

)

 

 

)

Title:

 

 

)

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Occupation:

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

IRREVOCABLE APPOINTMENT OF PROXY

 

SEAGATE TECHNOLOGY INTERNATIONAL

(THE “COMPANY”)

 

This Irrevocable Appointment of Proxy shall not become effective until the
Irrevocable Appointment of Proxy dated 1 March 2010 granted by the Companies in
favour of JPMorgan Chase Bank, N.A. as first priority secured party has been
terminated pursuant to and in accordance with the Articles of Association of the
respective Companies.

 

The undersigned being the legal and beneficial owner of all of the issued and
outstanding shares of US$1.00 par value each (the “Initial Shares”) in the
Company, an exempted company incorporated with limited liability in the Cayman
Islands, hereby irrevocably, with respect to the Company:

 

1.                                       makes, constitutes and appoints WELLS
FARGO BANK, NATIONAL ASSOCIATION as collateral agent and trustee for and on
behalf of the Secured Parties (as defined in the Mortgages) (the “Proxy”) as the
irrevocable proxy of the undersigned with full power to appoint a nominee or
nominees to act hereunder from time to time and to have all other rights and
entitlements of an “Irrevocable Proxy” (as such term is defined in the Articles
of Association of the Company) under the Articles of Association of the Company,
including to vote the Initial Shares and all other shares in the Company from
time to time legally owned by each of the undersigned (the “Shares”) registered
in its name at all general meetings of shareholders of the Company with the same
force and effect as the undersigned might or could do and to requisition and
convene a meeting or meetings of the shareholders of the Company for the purpose
of considering any resolution of the members of the Company in respect of any
proposal to amend the Memorandum of Association and/or the Articles of
Association with respect to those provisions inserted pursuant to Special
Resolutions of the Company passed on 27 April 2009 or about the [1st] March 2010
(the “Reserved Matter”);

 

2.                                       makes, constitutes and appoints the
Proxy as the true and lawful attorney-in-fact of the undersigned to approve,
complete, amend, execute and deliver any resolution in writing concerning any
Reserved Matter or sign any approval in writing concerning any Reserved Matter
as contemplated in the Articles of Association of the Company in the name of and
on behalf of the undersigned, and the undersigned hereby ratifies and confirms
all that the said Proxy or its nominee or nominees shall do or cause to be done
by virtue hereof.

 

The Shares are the subject of a mortgage (the “Mortgage”) dated 1 March 2010,
between the Proxy and Seagate HDD Cayman as mortgagor.

 

The power of attorney hereby granted is granted irrevocably for full value as
part of the security constituted hereby to secure proprietary interests of and
the performance of obligations owed to Wells Fargo Bank, National Association
within the meaning of the Powers of Attorney Law (1996 Revision) of the Cayman
Islands and the undersigned hereby acknowledges the same.

 

The power of attorney granted hereunder (and the appointment of the Proxy as
irrevocable proxy of each of the undersigned) shall be governed by and construed
in accordance with the laws of the Cayman Islands and shall be irrevocable until
the discharge and release of the Mortgage.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Instrument is executed as a deed the day and year first
above written.

 

 

EXECUTED AS A DEED by SEAGATE HDD CAYMAN:

)

 

 

)

Signature

 

)

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Occupation:

 

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF LETTER OF INSTRUCTIONS TO REGISTERED OFFICE PROVIDER APPOINTING
INSTRUCTING PARTY

 

SEAGATE HDD CAYMAN

(THE “COMPANY”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

 

1 March 2010

 

MAPLES CORPORATE SERVICES LIMITED (“MCS”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

 

Dear Sirs

 

INSTRUCTIONS TO THE REGISTERED OFFICE PROVIDER APPOINTING INSTRUCTING PARTY

 

These Instructions to the Registered Office Provider Appointing Instructing
Party dated 1 March 2010 from the Companies to MCS shall not become effective
until the discharge and release of the mortgages dated 1 March 2010 between
JPMorgan Chase Bank, N.A. as first priority secured party and Seagate HDD Cayman
as mortgagor.

 

We hereby notify you that pursuant to a mortgage (the “Mortgage”) dated 1
March 2010 between Wells Fargo Bank, National Association as Collateral Agent
(the “Collateral Agent” or “Mortgagee”) and Seagate HDD Cayman as mortgagor (the
“Mortgagor”), the Mortgagor has granted a second priority security interest in
favour of the Mortgagee over all the shares standing in its name in the Company
identified in the Mortgage and all other shares in the Company from time to time
legally or beneficially owned by the Mortgagor (the “Shares”).

 

We refer to the registered office agreement each dated 1 January 2002 between
MCS and the Company (the “RO Agreement”) and hereby agree that Clause 9.1
(Instructions and Reliance) of the agreement shall be deemed to be amended by
the following. At any time after the Mortgagee notifies you in writing that an
Event of Default (as defined in the Mortgage) has occurred you are hereby
authorised and entitled to rely upon the instructions of the Mortgagee to
register the Mortgagee or its nominee (as the Mortgagee may direct) as the
registered holder of the Shares pursuant to the Mortgage and to otherwise comply
with any directions or instructions from the Mortgagee in relation thereto.

 

Such authorisation and entitlement to rely upon the instructions of the
Mortgagee shall terminate upon the discharge and release of the Mortgage.

 

27

--------------------------------------------------------------------------------


 

Please confirm by countersigning below that you agree to such amendment of the
RO Agreement.

 

Yours faithfully

 

 

 

 

 

Authorised Signatory for and on behalf of the Company

 

 

 

 

 

 

 

 

Acknowledged and agreed.

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory for and on behalf of Maples Corporate Services Limited

 

28

--------------------------------------------------------------------------------